Title: From George Washington to Major General Benedict Arnold, 19 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Orange town 19th Augt 1780
					
					I yesterday recd your favr of the 16th with a Return of your provision Magazine inclosed. I approve of your refraining from the use of the Salt provision to the last extremity. The Commissary generally directs a proportion of Cattle to be left on the other side the River for the troops at West point, and he, has lately had orders to that effect—Should Colo. Livingston find that none of the next droves are apportioned to that post, he must undoubtedly stop some—You very well know the derangement of the Commissary as well as all the other departments, and you must not therefore be surprized at living from hand to mouth. Mr Foot appears to me to have gone off with intent to procure Cattle to the Eastward, seeing no prospect of receiving any at the post where he usually resided. I do not know by what authority he is appointed, or what are the Rules prescribed for his conduct, and I cannot therefore determine how far he is liable to an arrest for removing at this time from Crompond.
					You will be pleased to have Moody kept carefully confined (without Irons except he should make any attempt towards an escape) untill the latter end of the month and then send him down under the care of an

Officer and party. I shall fix the 1st Septemr for his trial and give notice to the Evidences against him to attend. If what is alledged against him be true, he has departed from the proper line of conduct of an Officer and must expect to be treated accordingly. I know nothing of Burtis and therefore conclude he was left under sentence by General Howe.
					You must do the best you can with the very few Waggons you have. We have in fact no Quarter Master General now, and I have not heard from neither do I know when to expect Colo. Pickering. I am Dear Sir Yr most obt and humble Servt
					
						Go: Washington
					
				